OFFICE   OF   THE   All-ORNEY     GENERAL   OF   TEXAS
                                       AUSTIN




        Mrs. Ella.Mae Murphy, Member
        State Board of Ffalrdressersand Cosmetologis
        Austin, Texas

        DearMadam




                                            rprets same.to masn
                                             presentationof pro-
                                             to the holder of a




    I                      i license held by said persbn
           '~eoomes void a nd can no longer be renewedr and
            should the holder of'same desire to work in
r           Texas he ~I.11be required to 1takethe ,&ate
            Board Examination to .secuma license.
                 "In other words cw~ interpretationis that
            a person,granteda non-resident license at .thlstImeerr
            must renew same on August31st,, 1943 and~recelve.
            a 1943-43.lloenseand shoula the war termlnate~
            prior ~toAugust 31str 1944, said ren&wal~llcense
            would be void, and said licensee be required to
            take the examination."
Mrs. l&a Mae Murphy, page 2


          House Bill lI0.223, Acts of the 48th Legislature,
Regular Se&Son, 1943, reads as follows:


                                    "H. B. No. 223
                       'AN ACT
    "amendingSection 14, Chapter 116, House Bl&l No.
    189, Acts of the Regular Session of the Forty-fourth
     Legislature,so as to provide for the Issuance of
     a Texas license to non-residenthairdressers and
     cosmetologistsunder certain circumstancesfor a-.
     set fee; providing for reciprocityof other States;
     also amending Se&ion 18, Chapter 116, House Bill
     lo. 189, Acts of the Regular Session of the Forty-
     fourth Legislature,a8 amended by Section l,,Chapter
     469, Rouse Bill No. 127, Acts of the Second Called       .
    ~S~sslon of the Forty-fourthLegislature,providing
     a renenal license shall be given to certalnpersona'.
     under certain clroumstances;and declaringan emer-.
     gency.
         'B&T   ENACTED BY &R IZ+ISIATURROF TRE STATE
    OF-TEXAS:
         "Section 1. Section 14, Chapter ,116, House
    Bill Ho. 169, Acts of the Regular Session of the
    Forty-fourthLegislature,is hereby amended so as
    to read hereafter as follows:
         ~rSeatl.on 14. Bon-residenthairdressersor
    cosmetologistsvi11 be granted a Texas 'license,which
    upon compllanoewith all provisions of this Act shall
    extend for the duration of the present war and nat-
    ional emerge.n~~, upon presentationof an applica-
    tion for a license which shall be accompaniedby a
    health certificateas required of all applicants,
    includinga Wassermann or other laboratorytests,
    a license from any other State which is up to date,
    and a fee of Ten Dollars ($lO), Provided that .the
    requirementsof such other.State of an applicant
    for examination shall be equal to and as stringent
    as the requirementsof the State of Texas for an
    applicant for examination,and providing that such
    other State shall grant equal privileges to holders
Mrs. Ella Mae Murphy, page 3


     of a Texas lS~enserl
         "Sec. 2. Section 18, Chapter 116, House Bill
    No. ltiv      of the Regular Session of the Forty-
    fourth Legislature,as amended by Section 1, Chap-
    ter 469, House Bill No. 127, A&s of the Second Call-
    ed Session of the Forty-fourthLegislature,is here-
    by amended so as to hereafter read as follows:
           s¶Section 18. 9he first certificateof regls-
     tratlon and license shall be valid until August 3X,
     1936.   Thereafterno certificateor license shall be
     issued for a longer period than one year and shall.
     expire on the thirty-firstday of August of the year
     for which they are issued unless renewed prior to
     that date. The holder of an expired certificate or
     license may have said certificateor license res-
     .toredwithin one year after the date of expiration,
     upon the payment of the required renewal fee and
     satisfactoryproof of this or her qualificationsto
     resume practice; however, the holder of a oertifi-
     cate or license on or sinoe September, 1940, who
     Is now serving as a member of the Armed Froces of
     the United States.of America, the Armed Forces Re-
     setie of.the United States of hterica, or as a mem-
    'her of the Auxiliaries thereto, or who is doing
     defende'work,:orhold.inga Civil Service appoint-
     ment, shall be granted a renewal license upon the
     payment of the required renewal fee without any
     examination.~~~,jthin
                         one year after the following:
         "'1; Hono&ble discharge from the Armed Forses
    of the &zLted States of America; or from the Armed
    Forces Rose&e of the United States of America; or
    from any of the Auxiliaries thereto.
         "'?
           2.   Release from Defense work,
         "12. Release from Civil Service appointment.
          "?M   The annual license fee Por conducting
    a beauty parlor shell be the sum of Five Dollars
    ($5)* provided, howseer, that in event any beauty
    parlor is conducted and operated by one person only,
~Mrs.Ella Mae Murphy, page 4


     then and In that event no fee shall be charged for
     conducting such beauty parlor, but the operator
     thereof shall be liable only for the Three-Dollar
     annual registrationfee hereinafterprovided, and
     the annual license fee for operators to work at the
     trade or practice of beauty culture shall be the
     sum of Three Dollars ($3) and the annual registra-
     tion fee for manicurists shall be Two Dollars and
     Fifty Cents ($2.50),and the annual registration
    'fee for an Instructorshall be Ten Dollars ($10)
     and the annual registrationfee.to conduct a beauty
     school.shallbe One Hundred Dollars ($100).
          “1b   It is intended by this Act to levy and
    collect4-rom the operator of any beauty parlor con-
    ducted and operatedby one person only, no tax or
    fee for examinationcharge in excess of thenThree-
    Dollar fee hereinbeforeprovided, any other Section
    of this Act to the contrary notwithstanding.
         ",:    The establishmentof ltlnerant shops
    is here
         42 z..expresslyprohibited,and'lt shall be un-
    lawful for any person; firm or corporationto oper-
    ate a beauty shop as defined in this Act, unless the
    same Is ,abona fide establishmentwith a permanent    i
    and definite location; Any license granted under
    the terms of this Aot.shall permit the licensee to
    practice in only such~bona fide establishedbeauty
    shop; provided, however; that nothing in this Act
    shall prohibit the removal or change of location.of
    a beauty shop, provided such move or change Is made
    in good faith with the Intention of definitely and
    perm anently locating elsewhere;and provided that
    nothing containedherein shall in anywise prevent-a
    licensee from practicing in the homes of customers
    if sald licensee works In a bona fide established
    shop as defined In this Act, ProvlEdedfurther, that
    nothing in this Act shall prohibit the establishment
    of chain beauty shops which have a definite and per-
    manent location and have compjled with all the other
    terms of this law,'
          "get. 2. The fact that at the~presenttime
     there. 8 an urgent need for trainedhairdressersand
     cesmetologistsin this State and the further fact
         :
:   _.



             Mrs.   Ella Mae Murphy, page 5


                    that many trained and qualifiedpersons holding li-
                    censes in other States are nov residing in Texas.
                    creates an emergencyand an imperativepublic neces-
                    sity requiring that the ConstitutionalRule which
                    requires a bill to be read on three several days 5.n
                    each House to be suspended,and such Rule is here-
                    by suspended,and this Act shall take effect from
                    and after Its passage, and It is so enacted."
                       After carefully consideringthe Act as a whole, it
             Is our opinion that you have correctlyinterpreted the Act
             under sonsideratlon; Therefore,it is our opinion that non-
             resident hairdressersor cosmetologistswho are granted a:
             1Mense under the provisions of Section 1 of the Act must
             comply with Section 2 of bald Act Unnthe same manner and to
             the same extent as any other person practicing hairdressing
             or cosmetologyin this State who has been duly licensed to ~.
             practice by examination2




                                                     Yours very truly
                                                #'TORNEY GENERAL OG TEQIS

                                                BY   (9)   Ardell Williams
                                                                 As.slstant



             AW:db:ff

             APPROVH; JUM. 17, 1943            This opinion considered
             (8) 'Gerald c. Mann               landapproved in Limited
             ATTORNEY CENRw OF TEXAS           Conference      ;